DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-6 and 8-24 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance is due to an electronic device comprising, in combination with other limitations, a battery charger controller coupled to charger that: controls the charger to deliver a first AC voltage or a first AC current to the battery; measures a second AC current caused by the first AC voltage or a second AC voltage caused by the first AC current; and determines an impedance of the battery at a frequency of interest from the first AC voltage and the second AC current or the first AC current and the second AC voltage. Since claims 2, 4-6, 8-10 depends from claim 1, they also have allowable subject matter.
Regarding claim 11, the primary reason for the allowance is due to a method of determining impedance of a battery of an electronic device during operation of the electronic device, the method comprising: monitoring a second AC current caused by the first AC voltage or a second AC voltage caused by the first AC current; and determining an impedance of the battery at a frequency of interest from the first AC voltage and the second AC current and-or the first AC current and the second AC voltage. Since claims 12-17 depend from claim 11, they also have allowable subject matter.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858